\N\

 

FILED

UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF COLUMBIA 55p - g 2015

Clark, US. District & Bankruptcy

DAVID L. SMITH, ) Courts forthe District of Columbia
)
Plaintiff, )
)

v. ) Civil Action No. 15-1201 (UNA)
)
UNITED STATES OF AMERICA, 61‘ al., )
)
Defendants. )
MEMORANDUM OPINION

This matter is before the Court on plaintiff 5 application to proceed in forma pauperis and

his pro se civil complaint. The application will be granted, and the complaint will be dismissed.

Plaintiff, who has been convicted and sentenced by the Wake County Superior Court,
currently is incarcerated at the Maury Correctional Institution in Maury, North Carolina. He
brings this civil rights action under 42 U.S.C. § 1983, and asks this court to “construe pro-se
1983 as 28 U.S.C. § 2255 and vacate and set aside” the judgment of conviction. Comp]. at 4.
“[I]t is well-settled that a [person] seeking relief from his conviction or sentence may not bring
[actions for injunctive and declaratory relief].” Williams v. Hill, 74 F.3d 1339, 1340 (DC. Cir.
1996) (per curiam) (citations omitted). Rather, such relief must be pursued under 28 U.S.C.

§ 2254 in an appropriate court designated under 28 U.S.C. § 2241(d). See, e. g., Bea v. Johnson,

No. 09-0023, 09 0023, at *1 (D.D.C. Jan. 8, 2009).

Accordingly, the Court will dismiss this action. An Order consistent with this

Memorandum Opinion is issued separately.

DATE: Owl/£1015]